DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/26/2021 have been fully considered but they are not persuasive. Amended Claim 1 and Claim 9 of the instant application differs the patent ‘489 by stating “a first time” and “second time” with the “time delay”, which essentially has the same meaning. The second time has to occur at a time delay after the first time.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no 

Claims 1-15  are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-14, 16 and 19-20 of prior U.S. Patent No. 10775489. This is a statutory double patenting rejection.


The table below shows a summary of the Analogy and Difference in Claims of the Application vs Patent #10775489 (Application 15/665,663)
 
Current Application 
Patent
Claim analogy
16/984,246
10,775,489
Claim 1 of the instant application is anticipated by Claim 1 of the patent ‘489. Claim 1 of the instant application differs the patent ‘489 by stating “a first time” and “second time” with the “tine delay”, which essentially has the same meaning. The second time has to occur at a time delay after the first time.  
1. A radar system comprising: a first radar transceiver integrated circuit (IC) configured to: transmit a first frame of chirps at a first time, the first frame of chirps including a first chirp and a second chirp; and generate a first digital signal in response to receiving a reflection of the first frame of chirps; a second radar transceiver IC configured to: transmit a second frame of chirps at a second time, wherein the second time is based on an elapsed time from a start of the first chirp in the first frame of chirps and a second chirp in the first frame of chirps; and generate a second digital signal in response to receiving a reflection of the second frame of chirps; and a processor coupled to the first radar transceiver IC and the second radar transceiver IC, the processor configured to determine a velocity of an object based on the first digital signal and the second digital signal.
1. A radar system comprising: a first radar transceiver integrated circuit (IC) configured to: transmit a first frame of chirps, the first frame of chirps including a first chirp and a second chirp; and generate a first digital signal in response to receiving a reflection of the first frame of chirps; a second radar transceiver IC configured to: transmit a second frame of chirps at a time delay, wherein the time delay is based on an elapsed time from a start of the first chirp in the first frame of chirps and a second chirp in the first frame of chirps; and generate a second digital signal in response to receiving a reflection of the second frame of chirps; and a processor coupled to the first radar transceiver IC and the second radar transceiver IC, the processor configured to determine a velocity of an object based on the first digital signal and the second digital signal.

2. The radar system of claim 1, wherein the processor is further configured to: perform range fast Fourier transforms (FFTs) on each digital signal to generate a range array for each digital signal; interleave corresponding range arrays of the first digital signals and the second digital signals to generate interleaved range arrays; perform Doppler FFTs on each interleaved range array to generate a range-Doppler array for each range array; and combine the range-Doppler arrays to form a combined range-Doppler array, wherein the processor is configured to determine the velocity of the object using the combined range-Doppler array.
2. The radar system of claim 1, wherein the processor is further configured to: perform range fast Fourier transforms (FFTs) on each digital signal to generate a range array for each digital signal; interleave corresponding range arrays of the first digital signals and the second digital signals to generate interleaved range arrays; perform Doppler FFTs on each interleaved range array to generate a range-Doppler array for each range array; and combine the range-Doppler arrays to form a combined range-Doppler array, wherein the processor is configured to determine the velocity of the object using the combined range-Doppler array.
identical
3. The radar system of claim 1, wherein the processor is further configured to: perform range fast Fourier transforms (FFTs) on each digital signal to generate a range array for each digital signal; perform Doppler FFTs on each range array to generate a range-Doppler array for each digital signal; and combine the range-Doppler arrays to generate a combined range-Doppler array, wherein the processor is configured to determine the velocity of the object based on the combined range-Doppler array and the range-Doppler arrays.
3. The radar system of claim 1, wherein the processor is further configured to: perform range fast Fourier transforms (FFTs) on each digital signal to generate a range array for each digital signal; perform Doppler FFTs on each range array to generate a range-Doppler array for each digital signal; and combine the range-Doppler arrays to generate a combined range-Doppler array, wherein the processor is configured to determine the velocity of the object based on the combined range-Doppler array and the range-Doppler arrays.
identical
4. The radar system of claim 3, wherein to determine the velocity of an object, the processor is further configured to: compute a first velocity estimate for the object based on the combined range-Doppler array; compute a second velocity estimate for the object based on phase differences of a peak corresponding to the object in corresponding range-Doppler arrays of the first digital signals and the second digital signals; and compute the velocity of the object based on the first velocity estimate and the second velocity estimate.
4. The radar system of claim 3, wherein to determine the velocity of an object, the processor is further configured to: compute a first velocity estimate for the object based on the combined range-Doppler array; compute a second velocity estimate for the object based on phase differences of a peak corresponding to the object in corresponding range-Doppler arrays of the first digital signals and the second digital signals; and compute the velocity of the object based on the first velocity estimate and the second velocity estimate.
identical
5. The radar system of claim 1, wherein the first radar transceiver IC is coupled to a first transmit antenna and a first receive antenna and the second radar transceiver IC is coupled to a second transmit antenna and a second receive antenna.
5. The radar system of claim 1, wherein the first radar transceiver IC is coupled to a first transmit antenna and a first receive antenna and the second radar transceiver IC is coupled to a second transmit antenna and a second receive antenna.
identical
6. The radar system of claim 1, wherein the processor is further configured to operate in a calibration mode to determine systematic phase offsets between corresponding receive channels of the first radar transceiver IC and the second radar transceiver IC, wherein the systematic phase offsets are used in determining the velocity of the object.
6. The radar system of claim 1, wherein the processor is further configured to operate in a calibration mode to determine systematic phase offsets between corresponding receive channels of the first radar transceiver IC and the second radar transceiver IC, wherein the systematic phase offsets are used in determining the velocity of the object.

7. The radar system of claim 6, wherein to determine a systematic phase offset, the processor is further configured to find a first peak corresponding to a known stationary object in a first range-Doppler array generated responsive to receiving first reflected chirps of a first test frame of chirps in a first receive channel of the first radar transceiver IC; find a second peak corresponding to the first peak in a second range-Doppler array generated responsive to receiving second reflected chirps of a second test frame of chirps in a receive channel corresponding to the first receive channel of the second radar transceiver IC, the second test frame transmitted at a time delay from transmission of the first frame; and determine the systematic phase offset based on a difference between a phase at the first peak and a phase at the second peak.
7. The radar system of claim 6, wherein to determine a systematic phase offset, the processor is further configured to find a first peak corresponding to a known stationary object in a first range-Doppler array generated responsive to receiving first reflected chirps of a first test frame of chirps in a first receive channel of the first radar transceiver IC; find a second peak corresponding to the first peak in a second range-Doppler array generated responsive to receiving second reflected chirps of a second test frame of chirps in a receive channel corresponding to the first receive channel of the second radar transceiver IC, the second test frame transmitted at a time delay from transmission of the first frame; and determine the systematic phase offset based on a difference between a phase at the first peak and a phase at the second peak.
identical
8. The radar system of claim 6 wherein to determine a systematic phase offset, the processor is further configured to identify a stationary object in a field of view of the radar system, wherein to identify the stationary object, the radar system is configured to: find a first peak corresponding to an object in a first range-Doppler array generated responsive to receiving first reflected chirps of a first test frame of chirps in a first receive channel of the first radar transceiver IC; find a second peak corresponding to the first peak in a second range-Doppler array generated responsive to receiving second reflected chirps of a second test frame of chirps in a receive channel corresponding to the first receive channel of the second radar transceiver IC, the second test frame transmitted at a first time delay from transmission of the first test frame; find a third peak corresponding to the object in a third range-Doppler array generated responsive to receiving third reflected chirps of a third test frame of chirps in the first receive channel of the first radar transceiver IC; find a fourth peak corresponding to the third peak in a fourth range-Doppler array generated responsive to receiving fourth reflected chirps of a fourth test frame of chirps in the receive channel corresponding to the first receive channel of the second radar transceiver IC, the fourth test frame transmitted at a second time delay from transmission of the third test frame; and determine that the object is stationary when a first phase difference at the first peak and the second peak is sufficiently similar to a second phase difference at the third peak and the fourth peak; and determine the systematic phase offset based on the first phase difference and the second phase difference.
8. The radar system of claim 6 wherein to determine a systematic phase offset, the processor is further configured to identify a stationary object in a field of view of the radar system, wherein to identify the stationary object, the radar system is configured to: find a first peak corresponding to an object in a first range-Doppler array generated responsive to receiving first reflected chirps of a first test frame of chirps in a first receive channel of the first radar transceiver IC; find a second peak corresponding to the first peak in a second range-Doppler array generated responsive to receiving second reflected chirps of a second test frame of chirps in a receive channel corresponding to the first receive channel of the second radar transceiver IC, the second test frame transmitted at a first time delay from transmission of the first test frame; find a third peak corresponding to the object in a third range-Doppler array generated responsive to receiving third reflected chirps of a third test frame of chirps in the first receive channel of the first radar transceiver IC; find a fourth peak corresponding to the third peak in a fourth range-Doppler array generated responsive to receiving fourth reflected chirps of a fourth test frame of chirps in the receive channel corresponding to the first receive channel of the second radar transceiver IC, the fourth test frame transmitted at a second time delay from transmission of the third test frame; and determine that the object is stationary when a first phase difference at the first peak and the second peak is sufficiently similar to a second phase difference at the third peak and the fourth peak; and determine the systematic phase offset based on the first phase difference and the second phase difference.

9. A method comprising: initiating transmission of a first frame of chirps at a first time by a first radar transceiver integrated circuit (IC), the first frame of chirps including a first chirp and a second chirp; initiating transmission of a second frame of chirps by a second radar transceiver IC at a second time, wherein the second time is based on an elapsed time from a start of the first chirp in the first frame of chirps and a start of the second chirp in the first frame of chirps; generating first digital signal by the first radar transceiver IC in response to receiving reflected chirps of the first frame of chirps; generating second digital signal by the second radar transceiver IC in response to receiving reflected chirps of the 
9. A method comprising: initiating transmission of a first frame of chirps by a first radar transceiver integrated circuit (IC), the first frame of chirps including a first chirp and a second chirp; initiating transmission of a second frame of chirps by a second radar transceiver IC at a time delay, wherein the time delay is based on an elapsed time from a start of the first chirp in the first frame of chirps and a start of the second chirp in the first frame of chirps; generating first digital signal by the first radar transceiver IC in response to receiving reflected chirps of the first frame of chirps; generating second digital signal by the second radar transceiver IC in response to receiving reflected chirps of the time delayed second frame of chirps; and determining a velocity of an object based on the first digital signal and the second digital signal.
identical
10. The method of claim 9, further comprises: performing range fast Fourier transforms (FFTs) on each digital signal to generate a range array for each digital signal; interleaving corresponding range arrays of the first digital signals and the second digital signals to generate interleaved range arrays; performing Doppler FFTs on each interleaved range array to generate a range-Doppler array for each range array; and combining the range-Doppler arrays to form a combined range-Doppler array; and determining the velocity of the object using the combined range-Doppler array.
10. The method of claim 9, further comprises: performing range fast Fourier transforms (FFTs) on each digital signal to generate a range array for each digital signal; interleaving corresponding range arrays of the first digital signals and the second digital signals to generate interleaved range arrays; performing Doppler FFTs on each interleaved range array to generate a range-Doppler array for each range array; and combining the range-Doppler arrays to form a combined range-Doppler array; and determining the velocity of the object using the combined range-Doppler array.
identical
11. The method of claim 9, further comprises: performing range fast Fourier transforms (FFTs) on each digital signal to generate a range array for each digital signal; performing Doppler FFTs on each range array to generate a range-Doppler array for each digital signal; and combining the range-Doppler arrays to generate a combined range-Doppler array; and determining the velocity of the object based on the combined range-Doppler array and the range-Doppler arrays.
11. The method of claim 9, further comprises: performing range fast Fourier transforms (FFTs) on each digital signal to generate a range array for each digital signal; performing Doppler FFTs on each range array to generate a range-Doppler array for each digital signal; and combining the range-Doppler arrays to generate a combined range-Doppler array; and determining the velocity of the object based on the combined range-Doppler array and the range-Doppler arrays.

12. The method of claim 11, wherein determining the velocity further comprises: computing a first velocity estimate for the object based on the combined range-Doppler array; computing a second velocity estimate for the object based on phase differences of a peak corresponding to the object in corresponding range-Doppler arrays of the first digital signals and the second digital signals; and computing the velocity of the object based on the first velocity estimate and the second velocity estimate.
12. The method of claim 11, wherein determining the velocity further comprises: computing a first velocity estimate for the object based on the combined range-Doppler array; computing a second velocity estimate for the object based on phase differences of a peak corresponding to the object in corresponding range-Doppler arrays of the first digital signals and the second digital signals; and computing the velocity of the object based on the first velocity estimate and the second velocity estimate.
identical
13. The method of claim 9, wherein the first radar transceiver IC is coupled to a first transmit antenna and a first receive antenna and the second radar transceiver IC is coupled to a second transmit antenna and a second receive antenna.
13. The method of claim 9, wherein the first radar transceiver IC is coupled to a first transmit antenna and a first receive antenna and the second radar transceiver IC is coupled to a second transmit antenna and a second receive antenna.
identical
14. The method of claim 9, wherein determining a velocity further comprises using systematic phase offsets between corresponding receive channels of the first radar transceiver IC and the second radar transceiver IC in determining the velocity of the object.
14. The method of claim 9, wherein determining a velocity further comprises using systematic phase offsets between corresponding receive channels of the first radar transceiver IC and the second radar transceiver IC in determining the velocity of the object.
identical
15. The method of claim 14, wherein the radar system determines a systematic phase offset when operated in a calibration mode by: finding a first peak corresponding to a known stationary object in a first range-Doppler array generated responsive to receiving first reflected chirps of a first test frame of chirps in a first receive channel of the first radar transceiver IC; finding a second peak corresponding to the first peak in a second range-Doppler array generated responsive to receiving second reflected chirps of a second test frame of chirps in a receive channel corresponding to the first receive channel of the second radar transceiver IC, the second test frame transmitted at a time delay from transmission of the first frame; and determining the systematic phase offset based on a difference between a phase at the first peak and a phase at the second peak.
15. The method of claim 14, wherein the radar system determines a systematic phase offset when operated in a calibration mode by: finding a first peak corresponding to a known stationary object in a first range-Doppler array generated responsive to receiving first reflected chirps of a first test frame of chirps in a first receive channel of the first radar transceiver IC; finding a second peak corresponding to the first peak in a second range-Doppler array generated responsive to receiving second reflected chirps of a second test frame of chirps in a receive channel corresponding to the first receive channel of the second radar transceiver IC, the second test frame transmitted at a time delay from transmission of the first frame; and determining the systematic phase offset based on a difference between a phase at the first peak and a phase at the second peak.

16. The method of claim 14, wherein the radar system determines a systematic phase offset when operated in a calibration mode by: identifying a stationary object in a field of view of the radar system by: finding a first peak corresponding to an object in a first range-Doppler array generated responsive to receiving first reflected chirps of a first test frame of chirps in a first receive channel of the first radar transceiver IC; finding a second peak corresponding to the first peak in a second range-Doppler array generated responsive to receiving second reflected chirps of a second test frame of chirps in a receive channel corresponding to the first receive channel of the second radar transceiver IC, the second test frame transmitted at a first time delay from transmission of the first test frame; finding a third peak corresponding to the object in a third range-Doppler array generated responsive to receiving third reflected chirps of a third test frame of chirps in the first receive channel of the first radar transceiver IC; finding a fourth peak corresponding to the third peak in a fourth range-Doppler array generated responsive to receiving fourth reflected chirps of a fourth test frame of chirps in the receive channel corresponding to the first receive channel of the second radar transceiver IC, the fourth test frame transmitted at a second time delay from transmission of the third test frame; and determining that the object is stationary when a first phase difference at the first peak and the second peak is sufficiently similar to a second phase difference at the third peak and the fourth peak; and determining the systematic phase offset based on the first phase difference and the second phase difference.
16. The method of claim 14, wherein the radar system determines a systematic phase offset when operated in a calibration mode by: identifying a stationary object in a field of view of the radar system by: finding a first peak corresponding to an object in a first range-Doppler array generated responsive to receiving first reflected chirps of a first test frame of chirps in a first receive channel of the first radar transceiver IC; finding a second peak corresponding to the first peak in a second range-Doppler array generated responsive to receiving second reflected chirps of a second test frame of chirps in a receive channel corresponding to the first receive channel of the second radar transceiver IC, the second test frame transmitted at a first time delay from transmission of the first test frame; finding a third peak corresponding to the object in a third range-Doppler array generated responsive to receiving third reflected chirps of a third test frame of chirps in the first receive channel of the first radar transceiver IC; finding a fourth peak corresponding to the third peak in a fourth range-Doppler array generated responsive to receiving fourth reflected chirps of a fourth test frame of chirps in the receive channel corresponding to the first receive channel of the second radar transceiver IC, the fourth test frame transmitted at a second time delay from transmission of the third test frame; and determining that the object is stationary when a first phase difference at the first peak and the second peak is sufficiently similar to a second phase difference at the third peak and the fourth peak; and determining the systematic phase offset based on the first phase difference and the second phase difference.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795.  The examiner can normally be reached on M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/NUZHAT PERVIN/Examiner, Art Unit 3648 

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648